Taking the certificate of the clerk as true, it is a perfect record of the proceedings in that cause. It does not seem necessary that the intermediate executions should be set out at all.
The case in Haywood does not apply, — in that the clerk certified; as it appeared to him; in this the clerk certifies it to be a true transcript.
In that case it was determined that the clerk should have certified the words of the record, and not his own opinion of it which was correct.
Let the record be read. Mr. Payne was introduced as a witness; who proved that Mary Asher had never been in possession of the land, and that the defendant was in possession at the time of the sale by the sheriff, claiming adversely.